                                                                                  :k#.*.A
                                                                                        :T,1p
                                                                                            4
                                                                                            .A
                                                                                             1t
                                                                                              )N41v:slk
                                                                                                      :jël@:Qe <'
                                                                                                        ,VA
                                                                                                  FILED

                          IN TH E UN ITED STA TES D ISTR ICT CO U R T                      AFR !2'2218
                         FO R TH E W E STER N DISTR ICT O F V IR GIN IA                JU     .       *% CLERK
                                     R OA N O K E D IW SIO N                         BY;          .
                                                                                            D P       L
    JERM M N E D .REA V ES,

                  Plaintiff,                            C A SE N O .7:18C V 00553

                                                       M EM O R AN D UM O PINIO N

    HAROLD W .CLARKE,5.
                      I AFz,                           By: H on.Jaclkson L .K iser
                                                           Senior U nited States DistrictJudge
                  D efendants.


           Jermaine D .Reaves,a Virginia inm ate proceeding pm K ,filed this civilrights action

    pursuantto 42 U.S.C.j1983,complaining thathe hasbeen housed in segregated continement
    instead ofbeing transferred to a prison in llishom e state ofN ew Y ork.A fterreview ofthe record,

    1concludethatthedefendantsareentitledtosummm'yjudgmentasamatteroflaw.


           Reavesisl
                   :ncarcerated atW allensRidgeStatePrison ($:W allensRidge''), ahigh sectlrity

    facilityin Pound,Virginia,operatedby theVirginiaDepartmentofCorrections(&CVDOC'').As
.   defendants to tllis lawsuit,he nam es VDOC Director Harold W .Clarke,Director of Offender

    M anagementServicesJamesE.Paris,and W allensRidgeUnitM anagerDennisR.Collins.As

    relief,Reavesseeksanawardofmonetarydamagesatldcostsand injtmctivereliefdirectingthat
    he m ustbe transferred closerto hishom e in N ew York.

           Reaves alleges that a series ofpast events,llnrelated to the defendants in this case,have

    m adehim fearfulforhissafety ifhe isassigned to a generalpopulation unitata VDOC prison.

    H e has allegedly signed form s refusing a general population assignm ent and has requested a

    transferunderan Interstate Com pactto a differentstate'sprison,closerto hishom e in N ew Y ork.

    Reavesbelievesthathe clearly qualifiesforsuch atransfer,butthe defendantshavem ongfully
m aintained him in segregation form onthsinstead. There,hehaslittlehllm an contactand cnnnot

interactwith hisfam ily,includinghiscllildren.Hehasexperiencedvariousem otionaldifficulties,

alzantinfestation,andunspecifiedEslightingissues.''(Am.Compl.20,(ECFNo.41.)Heisallowed
only tw o telephone callsperm onth.

       Reavesalso statesthatwhilein segregation,his&(JP5Player(ElectronicDeviceused for
Emailstofnmilyetc.)wastakenwhenitmalfunctioned (NbtDisciplinarvl.''(Id.at10.) Officials
refusedtoreblrnthedeviceorothelwisettresolvethesimation''by fixingorreplacingit.(Id.at4,
17.)
       Liberally construingtheam ended complaint,1find thatReaveshasassertedthefollowing

claimsllhderj1983: (1)he hasbeen held in segregated confinementforalengthy period,in
violation ofdueprocess;(2)thedefendantshavefailedtotransferhim outsideVirginia,although
heisnotsafe whereheisconfined;and (3)hisJP5 devicewasconfiscated andnotrepaired or
replaced.Thedefendantshavefiled amotion forsllmmaryjudgment(ECF No.17j,andReaves
hasresponded. Reaveshasalso filed amotion forpreliminary injunctiverelief(ECF No.61,a
motionfordefault(ECFNo.23j,and aGscrossM otion forSllmmaryJudgment''(ECFNo.25j.


       Asan initialmatter,Reavesisnotentitledtodefaultjudgment. On January 4,2019,the
clerk electronically notified the O ffice ofthe A ttorney G eneral of Reaves' nm ended com plaint,

pursuant to an agreem ent betw een that office and the court. The agreem ent provides that the

defendantsw ho are represented by an attorney from thatoffice then have sixty daysto respond to

the com plaint.A n attorney in thatofficefiled w aiversofservice forthe defendantslaterin January

andfiledananswerandasllmmaryjudgmentmotionontheirbehalfonM arch4,2019,withinthe
sixty-dayperiodasdirected.Accordingly,IwilldenyReaves'motionfordefaultjudgment.
                                                111.

       An award of summary judgmentis appropriate Gsifthemovantshows thatthere isno
genuinedisputeastoanymaterialfactandthemovarltisentitledtojudgmentasamatteroflam ''
Fed.R.Civ.P.56(a).Foraparty'sevidencetoraiseagenuineissueofmaterialfactsufficientto
avoid sllmmaryjudgment,itmustbeGçsuch thatareasonablejuzy could return averdictforthe
non-movingparty.''Anderson v.LibertvLobbvsInc.,477U.S.242,248(1986).Inmnkingthis
determination,Gçthe courtisrequired to view the facts and draw reasonable inferencesin a light

mostfavorabletothenonmovingparty.''Shaw v.Stroud,13F.3d791,798(4thCir.1994).
        Sûll3jecausevicaziousliabilityisinapplicableto...j1983suits,aplaintiffmustpleadthat
each Government-officialdefendant,through the ofscial's own individualactions,hasviolated

theConstitution.'' Ashcroftv.lubal,556U.S.662,676 (2009).tlW herea complaintallegesno
specific actorconducton the partofthe defendantand the com plaintissilentasto the defendant

exceptforhisname appearing in the caption,the complaintisproperly dismissed,even underthe

liberalconstm ctiontobegivenprosecomplaints.''Potterv.Clark,497F.2d 1206,1207(7thCir.
1974)1
       At the m ost, Reaves' subm issions contend thatthe defendants,as administrators and

supervisory officials,are autom atically liable forthe past assaults,the failtlre to transferhim out-

of-state,them onthsofsegregated confinementitsalleged effectson him ,and theconsscation and

failureto fix orreplacehisJP5device.Reavesdoesnotdescribeany particularaction orom ission

by any ofthe three defendants that caused or failed to alleviate the alleged violations. H e also

doesnotdem onstratethatany ofthe violationsheallegesoccun'
                                                         ed pursuantto anypolicy forw hich

thesedefendantsisresponsible.Becausevicariousliabilitydoesnotapplyin j1983actionsand

       1 Ihave om itted internalquotations, alterations,and ciàtionshereand throughoutthisopinion,
unlessotherwisenoted.
Reavespresentsnothing m orethan thatcontention,Iconcludethatthedefendantsare entitled to

summaryjudgmentasamatterof1aw.
                             2
       M oreover,Reaves'j 1983 claimsdo notriseto thelevelofconstimtionalviolationsby
anyone.First,Ifind no constim tionalrightforReavesto betransferred from theV D O C to aprison

inanotherstatenearertohishome.tçlustasaninmatehasnojustifiableexpectationthathewill
beincarceratedinanyparticularprisonwithinaState,hehasnojustifiableexpectationthathewill
beincarceratedinanyparticularState.''Olim v.W akinekona,461U.S.238,245(1983).Second,
while prison officials have a constitutionalobligation to take reasonable m easures to protect

inm ates against assaults from other inm ates,Reaves fails to show that he is currently confined

underconditionsthatpresentthatparticularhazard.Third,tem porary confinementin segregation

foradm irlistrativereasons,orbecauseofReaves'own refusalofageneralpopulation assignm ent,

doesnotim plicatellisconstitutionalrights,even when conditionsdo notm irrorthosein thegeneral

population. SeeSandin v.Conner,515U.S.472,486 (1995). Finally,Reaveshasattempted to
build a j1983 complaintcomprised ofconclusory assertionsthathisconstitutionalorstatutory
rightshavebeen violated,buthestatesno supportingfacts.GIEAJpleadingthatofferslabelsand
conclusionsoraformulaicrecitation ofthe elem entsofacause ofaciion willnotdo.Nordoesa
com plaintsuffice ifittendersnaked assertionsdevoid offurtherfactualenhancem ent.''Iqbal,556

U .S.at678.




       2 Based on this same pleading deficiency,1 cannotfind that Reaves has shown a likelihood of
successonthemeritsofhisj 1983 claims,asrequiredforthepreliminary injunctivereliefheseeks. See
W interv.Nat.Res.Def.Councilplnc.,555 U.S.7,20 (2008)(holding thatparty seeking preliminary
injunctionmustmakeclearshowing (tthathe islikely to succeedon the merits,thatheislikelyto suffbr
irreparablehann in theabsenceofpreliminaryrelietlthatthebalanceofequitiestipsinhisfavor,andthat
an injunction isinthepublicinteresf').
                                               4
        Forthereasonsstated,lconcludethatthedefendantsareentitledtosllmmaryjudgmentas
a m atter of1aw .3 A ccordingly, Iw illgranttheirm otion and deny Reaves'm otions forsum m ary

judgment,preliminaryinjunctiverelief,anddefaultjudgment.Anappropriateorderwillissuethis
day.

        ENTEREDthisf=.
                     -
                     'dayofApril,2019.
                                                   e
                                                   k            z         .



                                                           IOR U N ITED STA TES D ISTRICT JU DG E




        3Asanalternativebasisforsummaryjudgment,thedefendantspresentevidencethatReavesfailed
to exhaust adm inistrative rem edies as to his firsttwo claim s before filing this law suit. See 42 U .S.C.
j1997e(a)(requiring prisonerto exhaustavailable administrative remediesbefore filing federalcourt
action aboutprison conditions). Reaveshas not disguted the defendants'evidence orstated facts
dem onstrating thatadm inistrative rem edieswerenotavallable to him . Therefore,1concludethatReaves'
failureto comply with j1997e(a)providesan alternative ground forsummaryjudgmentin favorofthe
defendantsastotwoofhisj 1983claims.
                                                       5
